DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The IDS(s) has/have been considered and placed in the application file.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 5-7, 10-12, 15-17 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chakraborty et al. (Pub. No.: US 2012/0310864 A1 – hereinafter “Chakraborty”) in view of Zhu et al. (Active Learning with Sampling by Uncertainty and Density for Word Sense Disambiguation and Text Classification – hereinafter “Zhu”).
Claim 1:
Chakraborty discloses a method for training an image recognition model, the method comprising: 
training, by a terminal device (¶¶57-58 discloses “the computer system 300 is provided as an example of one type of computing device that may be adapted to perform functions of a server 102”; ¶58 discloses “any suitable processor-based device may be utilized including without limitation, including smart phones,”), an image recognition model (¶24 discloses “image recognition (where a classifier needs to be developed to recognize images like medical images, objects, facial expressions, facial poses among others).”) by using a tagged image sample set (¶66 discloses “a current labeled set Lt”); 
recognizing, by the terminal device (¶¶57-58), multiple to-be-tagged image samples in a to-be- tagged image sample set by using the image recognition model to obtain a confidence level of a recognition result corresponding to each of the multiple to-be-tagged image samples (¶60 discloses “receiving 402 one or more datasets which comprise a plurality unlabeled data elements … content based image retrieval (CBIR) (where relevant images need to be retrieved
from a vast collection, based on given keywords), image recognition (where a classifier needs to be developed to recognize images like medical images, objects, facial expressions, facial poses among others)”; ¶64 discloses “a certain accuracy of classification has been obtained on the plurality of unlabeled data elements” i.e. confidence level)); 
selecting, by the terminal device (¶¶57-58), at least one to-be-tagged image sample of which the confidence level is within a preset interval to form a first to-be-tagged image sample set (¶62 discloses “the selected batch of unlabeled data elements having the determined batch size is labeled, for example, by a classifier, where each data element is associated with a label which indicates a class to which the data element belongs”; ¶64 discloses “a certain accuracy of classification has been obtained on the plurality of unlabeled data elements” i.e. confidence level); 
acquiring, by the terminal device (¶¶57-58), tags of to-be-tagged image samples in the first to-be-tagged image sample set (¶15 discloses “A labeling agent may be, for example, a human, a program performing a set of labeling rules, or the like”; where, labels and tags are interpreted to be synonyms); 
(¶62 discloses “After the selected batch of unlabeled data elements having the batch size is labeled, this batch of labeled data …”); and 
training, by the terminal device (¶¶57-58), the image recognition model by using the updated tagged image sample set (¶62 discloses “this batch of labeled data may be appended to previously labeled data and together used to train the classifier and thereby update the classifier.”).
Chakraborty discloses all of the subject matter as described above except for specifically teaching labels.  However, Zhu in the same field of endeavor teaches labels  (p. 1138, left column, discloses “small number of labeled samples”).
Therefore, it would have been obvious to one of ordinary skill in the art to combine Chakraborty and Zhu before the effective filing date of the claimed invention since labels and tags are synonyms to one of ordinary skill in the art.  This motivation for the combination of Chakraborty and Zhu is supported by KSR exemplary rationale (B) Simple substitution of one known element for another to obtain predictable results. MPEP 2141 (III).  	
Claims 2 and 12:
The combination of Chakraborty and Zhu discloses the method of claim 1, wherein acquiring, by the terminal, the tags of the to-be- tagged image samples in the first to-be-tagged image sample set comprises: 
clustering, by the terminal device, the at least one to-be-tagged image sample in the first to-be-tagged image sample set to obtain a clustering result (Chakraborty ¶61 discloses “At step 404, a batch size is determined, of which a batch of unlabeled data elements would be analyzed next.”; ¶80 discloses “A strategy to decide the batch size is to use a clustering algorithm to segment the images in the unlabeled video stream followed by a method to compute the batch size”); 
selecting, by the terminal device, part of target to-be-tagged image samples having cluster representativeness from the first to-be-tagged image sample set according to the clustering result to form a second to-be-tagged image sample set (Chakraborty ¶80 discloses “This motivates the application of the DBSCAN algorithm (which can automatically determine the number of clusters for a given set of points) to isolate high density regions as separate clusters.”); and 
acquiring, by the terminal device, tags of target to-be-tagged image samples in the second to-be-tagged image sample set (Chakraborty ¶62 discloses “the selected batch of unlabeled data elements having the determined batch size is labeled, for example, by a classifier, where each data element is associated with a label which indicates a class to which the data element belongs”).
Claims 5 and 15:
The combination of Chakraborty and Zhu discloses the method of claim 1, wherein acquiring, by the terminal device, the tags of the to-be-tagged image samples in the first to-be-tagged image sample set comprises: determining, after the first to-be-tagged image sample set is formed, whether a number of the to-be-tagged image samples in the first to-be-tagged image sample set is greater than a preset value (Chakraborty ¶61 discloses “The batch size may be determined based on evaluating a score function/an objective function.  For example, the batch size may be selected such that an objective function is maximized or minimized. The maximization or minimization may be subject to one or more constraints.”); and acquiring, by the terminal device when the number of the to-be-tagged image samples in the first to-be-tagged image sample set is greater than the preset value, the tags of the to-be-tagged image samples in the first to-be-tagged image sample set (Chakraborty ¶61 discloses a constraint based on an objective function being minimized).
Claims 6 and 16:
The combination of Chakraborty and Zhu discloses the method of claim 5, further comprising: stopping, by the terminal device when the number of the to-be-tagged image samples in the first to-be-tagged image sample set is less than or equal to the preset value, training of the image recognition model (Chakraborty ¶14 discloses “a classifier is retrained with the labeled data elements, and these steps are repeated until a stop criterion has been met”).
Claims 7 and 17:
The combination of Chakraborty and Zhu discloses the method of claim 6, wherein training, by the terminal device, the image recognition model by using the updated tagged image sample set comprises: retraining, by the terminal device, the image recognition model by using the updated tagged image sample set (Chakraborty ¶14 discloses “a classifier is retrained with the labeled data elements, and these steps are repeated until a stop criterion has been met”).
Claim 10:
The combination of Chakraborty and Zhu discloses the method of claim 1, further comprising: recognizing, by the terminal device, images by using the trained image recognition model; and (Chakraborty ¶¶56-57 discloses a display that displays a graphical user interface associated with a software or web-based application for adaptive batch mode active learning).
Claim 11:
Chakraborty discloses a device for training an image recognition model, comprising: one or more processors (¶60); and a non-transitory computer-readable storage medium storing instructions executable by the one or more processors (Claim 25), wherein the one or more processors are configured to …
The combination of Chakraborty and Zhu discloses the remaining elements recited in claim 11 for at least the reasons discussed in claim 1 above.
Claim 20:
Chakraborty discloses a non-transitory computer storage medium (¶45; Claim 25), having computer-executable instructions stored thereon (Claim 25), wherein the computer-executable instructions, when executed by one or more processor, enable the one or more processors to implement acts comprising (Claim 25) … 
The combination of Chakraborty and Zhu discloses the remaining elements recited in claim 20 for at least the reasons discussed in claim 1 above.

Allowable Subject Matter
Claims 3-4, 8-9, 13-14, and 18-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ross Varndell whose telephone number is (571)270-1922.  The examiner can normally be reached on M-F, 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Terrell can be reached at (571)270-3717.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access 






/Ross Varndell/Primary Examiner, Art Unit 2666